Name: Council Decision (EU) 2017/2458 of 18 December 2017 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  regions and regional policy;  natural environment;  research and intellectual property;  health;  Asia and Oceania;  international affairs
 Date Published: 2017-12-29

 29.12.2017 EN Official Journal of the European Union L 348/27 COUNCIL DECISION (EU) 2017/2458 of 18 December 2017 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) Decision (EU) 2017/1324 of the European Parliament and of the Council (2) provides for the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States. (2) The Hashemite Kingdom of Jordan (Jordan) expressed its wish to join PRIMA as a Participating State and on an equal footing with the Member States and third countries associated to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) participating in PRIMA. (3) In accordance with Article 1(2) of Decision (EU) 2017/1324 Jordan is to become a Participating State in PRIMA subject to the conclusion of an international agreement for scientific and technological cooperation with the Union setting out the terms and conditions for the participation of Jordan in PRIMA. (4) In accordance with Council Decision (EU) 2017/2211 (3) the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) (the Agreement), was signed on 10 November 2017, subject to its conclusion at a later date. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for the participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 4(2) of the Agreement (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) Consent of 30 November 2017 (not yet published in the Official Journal). (2) Decision (EU) 2017/1324 of the European Parliament and of the Council of 4 July 2017 on the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States (OJ L 185, 18.7.2017, p. 1). (3) Council Decision (EU) 2017/2211 of 25 September 2017 on the signing, on behalf of the Union, of the Agreement for scientific and technological cooperation between the European Union and the Hashemite Kingdom of Jordan setting out the terms and conditions for participation of the Hashemite Kingdom of Jordan in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) (OJ L 316, 1.12.2017, p. 13). (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.